            Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
______________________________________________________
                                                       )
MICHAEL P. DONOVAN, as he is ADMINISTRATOR,            )
LOCAL 103, I.B.E.W. HEALTH BENEFIT PLAN;               )
ELECTRICAL WORKERS’ PENSION FUND, LOCAL 103,           )
I.B.E.W.; ELECTRICAL WORKERS’ DEFERRED INCOME          )
FUND, LOCAL 103, I.B.E.W.; JOINT APPRENTICESHIP        )
AND TRAINING FUND; and LAWRENCE J. BRADLEY,            )                    CIVIL ACTION
as he is EXECUTIVE SECRETARY-TREASURER,                )                    NO.
NATIONAL ELECTRICAL BENEFIT FUND,                      )
                   Plaintiffs,                         )
                                                       )
                   v.                                  )
                                                       )
JAMES R. BOUTIN LICENSED ELECTRICIAN, L.L.C. d/b/a )
JRB ELECTRIC,                                          )
                   Defendant, and                      )
                                                       )
                                                       )
TD BANK,                                               )
                   Trustee Process Defendant           )
______________________________________________________)

                                   VERIFIED COMPLAINT

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and pursuant to §301 of the Labor Management Relations Act (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to pay fringe benefit

contributions and pay interest due to the plans under the terms of a collective bargaining

agreement and the plans.

                                        JURISDICTION

       2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the
             Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 2 of 8




LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.

                                                PARTIES

        3.      Plaintiff Michael P. Donovan is the Administrator of the Local 103, I.B.E.W.

Health Benefit Plan (“Health Plan”). The Health Plan is an “employee welfare benefit plan”

within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Health Plan is administered at

256 Freeport Street, Boston, Massachusetts, within this judicial district.

        4.      Plaintiff Michael P. Donovan is also the Administrator of the Electrical Workers’

Pension Fund, Local 103, I.B.E.W. (“Pension Fund”). The Pension Fund is an “employee

pension benefit plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The

Pension Fund is administered at 256 Freeport Street, Boston, Massachusetts, within this judicial

district.

        5.      Plaintiff Michael P. Donovan is also the Administrator of the Electrical Workers’

Deferred Income Fund, Local 103, I.B.E.W. (“Deferred Income Fund”). The Deferred Income

Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of ERISA, 29

U.S.C. §1002(2)(A). The Deferred Income Fund is administered at 256 Freeport Street, Boston,

Massachusetts, within this judicial district.

        6.      Plaintiff Michael P. Donovan is also the Administrator of the Joint Apprenticeship

and Training Fund (“JATC”). The JATC is an “employee welfare benefit plan” within the

meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The JATC is administered at 256 Freeport

Street, Boston, Massachusetts, within this judicial district.

        7.      Plaintiff Lawrence J. Bradley is the Executive Secretary-Treasurer of the National

Electrical Benefit Fund (“National Fund”). The National Fund is an “employee pension benefit




                                                   2
             Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 3 of 8




plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The National Fund is

administered at 2400 Research Boulevard, Suite #500, Rockville, Maryland.

       8.       The Health Plan, Pension Fund, Deferred Income Fund, JATC, and National Fund

are multi-employer plans within the meaning of §3(37)(A) of ERISA, 29 U.S.C. §1002(37)(A).

They are hereinafter collectively referred to as the “Funds.”

       9.       Defendant James R. Boutin Licensed Electrician, L.L.C. d/b/a/ JRB Electric

(“JRB”) is a Massachusetts limited liability company with a principal place of business at 40

Crosby Road, Dracut, MA 01826. JRB is an employer engaged in commerce within the meaning

of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and (12) and within the meaning of §301 of the

LMRA, 29 U.S.C. §185. Its resident agent for service of process is James R. Boutin, 40 Crosby

Rd., Dracut, MA 01826.

       10.      On information and belief, TD Bank is a banking institution which holds assets of

the defendant JRB.

                                             FACTS

        11.     On or about May 28, 2019, JRB signed a Letter of Assent authorizing the Boston

Chapter of the National Electrical Contractors Association (“NECA”) as its collective

bargaining representative for all matters contained in, or pertaining to, collective bargaining

agreements between NECA and the International Brotherhood of Electrical Workers Local 103

(“Union”). A copy of JRB’s Letter of Assent is attached hereto as Exhibit A.

        12.     JRB has been a party to successive collective bargaining agreements, including

the agreement currently in effect (“Agreement”). A copy of the Agreement is attached hereto as

Exhibit B.




                                                 3
          Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 4 of 8




       13.    The Agreement requires signatory employers such as JRB to make contributions

to the Funds for each hour worked by covered employees. The Agreement specifies the amount

to be contributed by an employer to each of the Funds for each hour worked. In addition to the

named plaintiff Funds, the Agreement specifies the amounts to be contributed to the Electrical

Industry Labor-Management Cooperation Trust Fund, the National Labor-Management

Cooperation Committee, the Administrative Maintenance Fund, and the National Electrical

Industry Fund. The Administrator is authorized to collect monies due to all the Funds.

       14.    The Agreement further specifies that these amounts are to be paid by the 15th day

of the subsequent month. The Agreements also specify that working dues and holiday and

vacation amounts are to be deducted from the wages of each employee and forwarded to the

Union. The Funds and the Union have a separate agreement which allows the Funds to collect

those amounts on behalf of the Union.

       15.    Section 6.38(f) of the Agreement provides that a delinquent fee must be paid for

all payments made after the 15th day of the month the payment is due. The Trustees of the

Funds have determined that the delinquent fee to be charged on the late payment of

contributions be set at 1.5 percent per month.

       16.    Signatory employers such as JRB are obligated to submit remittance reports every

month, in which they list the hours worked by each of their employees and calculate the amount

of benefit contributions and working dues owed for all work performed by their employees in

that month. Employers are also required to submit to periodic audits of their books and records

to verify the accuracy of their remittance reports.

       17.    JRB is delinquent in payment of benefit contributions and employee deductions

such as working assessments for the months of March and April, 2021. Working assessments




                                                 4
         Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 5 of 8




and holiday and vacation amounts deducted from employees’ wages are also owed for the

months of March 2021 to present.

       18.      JRB has submitted remittance reports for the month of March 2021 but not April

2021. The Funds have estimated the amount owed for April 2021 using the average of the three

preceding months. Based on the reports for March 2021 and the estimate for April 2021, JRB

owes the Funds the principal amount of $25,822.45, consisting of $21,073.92 in benefit

contributions, $3,022.29 in working assessments deducted from employees’ wages, and

$1,726.24 in holiday and vacation amounts deducted from employees’ wages.

       19.      Interest on the unpaid benefit contributions continues to accrue until payment.

Legal fees and costs owed by JRB to the Funds also continue to accrue. In addition, JRB will

owe statutory liquidated damages, which continue to accrue.

       20.      On April 26, 2021, the Funds sent a formal letter to JRB by delivery-receipted

email and first-class mail, postage prepaid, demanding payment of the delinquency at that time

spanning the months of February and March 2021. A copy of the demand letter and the email

relay confirmation is attached hereto as Exhibit C. On May 26, 2021, the Funds sent another

formal demand letter to JRB by delivery-receipted email and first-class mail, postage prepaid,

demanding payment of the delinquency at that time spanning the months of February, March,

and April 2021. A copy of the demand letter and the email relay confirmation is attached hereto

as Exhibit D.

       21.      A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).




                                                 5
            Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 6 of 8




                             COUNT I - VIOLATION OF ERISA

        22.    Plaintiffs incorporate by reference paragraphs 1 through 21 above.

        23.    Absent an order from this Court, JRB will continue to refuse and fail to pay the

contributions it owes to the Plaintiff Funds, along with the interest on late payments, and the

Funds and their participants will be irreparably damaged.

        24.    The failure of JRB to make payment of all contributions owed on behalf of all

covered employees violates §515 of ERISA, 29 U.S.C. §1145.

                           COUNT II - VIOLATION OF THE
                       COLLECTIVE BARGAINING AGREEMENT

        25.    Plaintiffs incorporate by reference paragraphs 1 through 24 above.

        26.    The Agreement is a contract within the meaning of §301 of the LMRA.

        27.    JRB’s failure to pay all contributions and interest owed on behalf of its covered

employees and to remit the working dues and holiday and vacation amounts which JRB already

deducted out of its employees’ wages, violates the terms of the Agreement.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiffs request that this Court grant the following relief:

       a.      Enter a preliminary and permanent injunction enjoining James R. Boutin,

Licensed Electrician, L.L.C. d/b/a JRB Electric from refusing or failing to make payment of

benefit contributions, interest, working dues, holiday and vacation amounts, interest, legal fees

and costs and statutory liquidated damages owed to Plaintiff Funds;

       b.      Enter a preliminary and permanent injunction enjoining James R. Boutin,

Licensed Electrician, L.L.C. d/b/a JRB Electric from refusing or failing to submit remittance

reports as required by the Agreement;




                                                 6
            Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 7 of 8




       c.      Order the attachment of the machinery, inventory, vehicles, equipment, and

accounts receivable of James R. Boutin, Licensed Electrician, L.L.C. d/b/a JRB Electric, up to

the amount of $25,822.45;

       d.      Order the attachment on trustee process of the bank accounts of James R. Boutin,

Licensed Electrician, L.L.C. d/b/a JRB Electric at TD Bank up to the amount of $25,822.45;

       e.      Order James R. Boutin, Licensed Electrician, L.L.C. d/b/a JRB Electric to make

available to the Plaintiff Funds or their duly authorized representative all of its payroll records,

including, but not limited to, file copies of contribution reports, payroll tax returns, employees’

earning records and hours worked, weekly payroll registers, certified payrolls, cash disbursement

journals, accounts receivable, and a complete listing of all job locations from February 1, 2021

until the date of the Court’s order for the purpose of ascertaining the full amount of unpaid

contributions for that period and accounts receivable;

       f.      Enter judgment in favor of the Plaintiff Funds on Count I against James R.

Boutin, Licensed Electrician, L.L.C. d/b/a JRB Electric for all benefit contributions owed

through the present, together with any additional amounts determined by the Court to be owed

the Funds or which may become due during the pendency of this action, plus interest on the

unpaid contributions, statutory liquidated damages, and legal fees and costs, pursuant to 29

U.S.C. §1132(g)(2);

       g.      Enter judgment in favor of the Plaintiff Funds on Count II against James R.

Boutin, Licensed Electrician, L.L.C. d/b/a JRB Electric for all contributions and working dues

owed through the present, plus interest and any additional amounts determined by the Court to be

owed the Funds or which may fall due during the pendency of this action; and




                                                  7
            Case 1:21-cv-10922-LTS Document 1 Filed 06/03/21 Page 8 of 8




       h.      Such further and other relief as this Court may deem appropriate.

                                                      Respectfully submitted,

                                                      MICHAEL P. DONOVAN, as he is
                                                      ADMINISTRATOR, LOCAL 103, I.B.E.W.
                                                      HEALTH BENEFIT PLAN, et al.,

                                                      By their attorneys,


                                                      _/s/ Kathryn S. Shea_______________
                                                      Kathryn S. Shea, BBO # 547188
                                                      Law Office of Kathryn S. Shea
                                                      108 Trowbridge St., Third Floor
                                                      Cambridge, MA 02138
                                                      (617) 851-4350
                                                      kshea@segalroitman.com

Dated: June 3, 2021


                                        VERIFICATION

        I, Michael P. Donovan, Funds Administrator for the Local 103, I.B.E.W. Health Benefit
Plan, et al., verify that I have read the above Complaint, and the statements set forth therein are
true and accurate based on my personal knowledge, except for those statements made on
information and belief, and, as to those statements, I am informed and believe them to be true.

      SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 3RD DAY OF
JUNE, 2021.


                                                      /s/ Michael P. Donovan_______________
                                                      Michael P. Donovan
                                                      Funds Administrator




                                                 8
